DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 02/07/2022.  Claims 1-7 and 10-11 are pending.  Claims 8 and 9 have been cancelled.  Claim 1 has been written in independent form.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation “at least three turbofan engines that are the same.”  However, in paragraphs [0019] and [0032] (copied herein below) in the initially filed specification, the limitation “the same” is not disclosed as such.
Paragraph [0019] The at least three turbofan engines may be substantially identical. By identical, it may be meant that each engine may be substituted for any of the others with no effect to the available thrust output of the engines as a whole. Advantageously, this can allow the first engine to be swapped with relative ease with any of the other engines. As the first engine is generally used sparingly, this can further increase the reliability of the supersonic jet aircraft.
Paragraph [0032] During a subsonic operation, the aircraft operates using all three engines. That is to say, all three engines are maintained in an operational state and thereby provide thrust to the aircraft. Conveniently all three engines have a substantially identical configuration. For example, all three engines have a commonly sized engine core and a common 
If the limitation “the same” is supposed to reflect the disclosed feature “substantially identical configuration,” this feature should be included in the claimed limitations.  However, please note that the word “substantially” is a relative term that is not defined in the specification, and should not be included in a claim limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least three turbofan engines that are the same, the at least three turbofan engines being configured to provide thrust to the supersonic jet aircraft to perform subsonic flight operations and two of the at least three turbofan engines being configured to provide supersonic flight operations.”  This limitation is vague and indefinite.  If 
Additionally, claim 1 recites the limitation “a first engine configured to be.”  If all three engines are the same, what would differentiate “a first engine” from any of the other engines?  Is the limitation attempting to convey “one of the at least three turbofan engines that are the same configured to be?”  Even this wording would be problematic given the confusion with the three fans being claimed as “the same.”  However, if the claim language in the first part of the claim were written more clearly, this part of the claim could be re-written to correctly follow suit.
Additionally, claims 2-7 and 10-11 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2, 5-6, and 10 is/are rejected under 35 USC § 103 as being unpatentable over Rudolph, U.S. Patent 5,529,263 A (hereinafter called Rudolph), and further in view of Andre et al., U.S. Patent Application Publication 2005/0116096 A1 (hereinafter called Andre).
Regarding claim 1, Rudolph teaches a supersonic jet aircraft (See e.g., elements 10, 210) comprising:
at least three turbofan engines that are the same (See e.g., FIGS. 1-2 & 6-7 elements 30; column 11 lines 61-65 and column 12 lines 31-35, teach that engine 30 is a turbofan engine), the at least three turbofan engines being configured to provide thrust to the supersonic jet aircraft to perform subsonic flight operations (See e.g., column 4 lines 9-11, where take-off teaches subsonic flight operations) and two of the at least three turbofan engines being configured to provide supersonic flight operations (See e.g., column 3 lines 54-59), the at least three turbofan engines including:
a first engine (See e.g., FIGS. 1-2 & 6-7 one of element 30) configured to be de-activatable during flight to move from a first operational state in which the first engine provides thrust to a second operational state in which it stops providing thrust; and
the other engines of the at least three turbofan engines configured to provide thrust to the supersonic jet aircraft when the first engine is de-activated such that the supersonic jet aircraft performs a supersonic climb operation or a supersonic cruise operation (See e.g., column 10 lines 51-55); and

command thrust from the first engine during the subsonic flight operations of the supersonic jet aircraft (See e.g., column 4 lines 4-8); and
… the subsonic flight operations are complete (See e.g., column 4 lines 9-11 and 13-16, where, when take-off and climb teach subsonic flight operations, and when they are completed, as evidenced by the teaching of “operating the supersonic engine means to develop the adequate thrust for supersonic flight,” teaches the subsonic flight operations are complete).
But Rudolph does not teach an engine management computer nor an engine management computer configured to automatically de-activate the first engine when the … flight operations are complete.
However, Andre teaches an engine management computer (See e.g., FIGS. 4-5 elements 53-56 & 43; ¶s [0031], [0039], & [0041], where the FADEC computers 53-56 providing for the command of the engines 5-8 of said aircraft teach an engine management computer) and an engine management computer configured to automatically de-activate the first engine when the … flight operations are complete (See e.g., FIG. 4; ¶ [0039], where the engines can be guaranteed to be brought to idling even if a throttle is not in the position corresponding to idling, and idling prevents thrust, the reference in its entirety teaches automatically de-activate the first engine when the … flight operations are complete Examiner notes that the claim only requires that an engine management computer be configured to automatically de-activate the first engine when the … flight operations are complete, not that it actually do so.  Consequently, because the engine management computer of Andre is configured to automatically bring the engines to idling, which prevents thrust, i.e., which is de-activating the engine, then the engine management computer of Andre is configured to also automatically de-activate the engine setting as set forth in the instant claim).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rudolph and Andre before him, to include in the supersonic jet aircraft of Rudolph an engine management computer nor an engine management computer configured to automatically de-activate the first engine when the … flight operations are complete, as taught in the analogous art of Andre.  One would have been motivated to do so, with a reasonable expectation of success, for safety reasons, to only force engines to idling under specific conditions, and to trigger an alarm to the pilot if an engine is forced to idling when it should not be, as disclosed in Andre (See e.g., ¶s [0047]-[0052]).
Regarding claim 2, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein the first engine is further configured to be re-activatable during flight to move back to the first operational state in which the first engine provides thrust (Rudolph See e.g., FIGS. 1-2 & 6-7 element 30 as recited in claim 1 for a first engine).
Regarding claim 5, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein only three turbofan engines are included (Rudolph See e.g., column 10 lines 53-55).
Regarding claim 6, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches further comprising one or more doors (Rudolph See e.g., FIG. 17 element 74) configured to: in a first position, allow air flow into an inlet of the first engine, and in a second position, block air flow into the inlet of the first engine (Examiner notes that the claim only requires that one or more doors be configured to in a first position, allow air flow into an inlet of the first engine, and in a second position, block air flow into the inlet of the first engine, not that the door(s) actually does (do) so.  Consequently, because the doors of Rudolph are inlet doors, they allow and block air flow; therefore the doors are configured to also in a first position, allow air flow into an inlet of the first engine, and in a second position, block air flow into the inlet of the first engine).
Regarding claim 10, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches wherein each of the at least three turbofan engines has a bypass ratio of no more than 3 (Rudolph See e.g., column 4 line 64-column 5 line 3).


Claims 3 and 7 is/are rejected under 35 USC § 103 as being unpatentable over Rudolph, and further in view of Andre, and further in view of Scholl et al., U.S. Patent Application Publication 2018/0134382 A1 (hereinafter called Scholl).
Regarding claim 3, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, does not teach the at least three turbofan engines are provided in a tri-jet configuration.
However, Scholl teaches the at least three turbofan engines are provided in a tri-jet configuration (See e.g., FIG. 10A elements 1070a, 1070b, 1070c).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rudolph, Andre, and Scholl before him, to include in the combined supersonic jet aircraft of Rudolph and Andre the at least three turbofan engines are provided in a tri-jet configuration, as taught in the analogous art of Scholl.  One would have been motivated to do so, with a reasonable expectation of success of 
Regarding claim 7, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, does not teach an air inlet for the first engine is an S- duct air inlet, a bifurcated air inlet, or a pitot air intake.
However, Scholl teaches an air inlet for the first engine is an S- duct air inlet, a bifurcated air inlet (See e.g., FIG. 11; ¶s [0054] & [0059]), or a pitot air intake.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rudolph, Andre, and Scholl before him, to include in the combined supersonic jet aircraft of Rudolph and Andre an air inlet for the first engine is an S- duct air inlet, a bifurcated air inlet, or a pitot air intake, as taught in the analogous art of Scholl.  One would have been motivated to do so, with a reasonable expectation of success to pass the maximum airflow that the engine can demand, and to minimize the duct length to reduce drag and weight.


Claim 4 is/are rejected under 35 USC § 103 as being unpatentable over Rudolph, and further in view of Andre, and further in view of Moorehead, U.S. Patent 4,044,973 A (hereinafter called Moorehead).
Regarding claim 4, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, does not teach the first engine is mounted within the fuselage of the supersonic jet aircraft.
(See e.g., FIG. 1 element 36; column 5 lines 18-21).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rudolph, Andre, and Moorehead before him, to include in the combined supersonic jet aircraft of Rudolph and Andre the first engine is mounted within the fuselage of the supersonic jet aircraft, as taught in the analogous art of Moorehead.  One would have been motivated to do so, with a reasonable expectation of success to provide lower overall surface area, thus lower friction drag.


Claim 11 is/are rejected under 35 USC § 103 as being unpatentable over Rudolph, and further in view of Andre, and further in view of DUROV, RU 2632782 C1 (hereinafter called DUROV).
Regarding claim 11, Rudolph, as modified by Andre in the rejection of claim 1 hereinabove, further teaches a method of operating the supersonic jet aircraft of claim 1 (Rudolph See e.g., column 5 lines 10-11), the method including the steps of:
completing a subsonic flight operation of the supersonic jet aircraft (Rudolph See e.g., column 4 lines 9-11 and 13-16, where, take-off and climb teach subsonic flight operations, and when they are completed, as evidenced by the teaching of “operating the supersonic engine means to develop the adequate thrust for supersonic flight,” teaches completing a subsonic flight operation of the supersonic jet aircraft), in which each of the at least three turbofan engines is operated to obtain thrust therefrom (Rudolph See e.g., column 4 lines 15-16);
(Andre See e.g., ¶ [0039], where, when an engine is idling, it prevents thrust, therefore it teaches the instant claim limitations).
But neither Rudolph nor Andre teaches after the first engine is de-activated, performing a supersonic climb operation and/or a supersonic cruise operation using the thrust obtained from just the remaining operating turbofan engines.
However, DUROV teaches after the first engine is de-activated, performing a supersonic climb operation and/or a supersonic cruise operation using the thrust obtained from just the remaining operating turbofan engines (See e.g., page 5 line 41-page 6 line 5, where the main engines made in the form of a direct-flow marching ramjet engine is equivalent to teaching the engines are the same, and shut off the air exhaust system from the main engines and its delivery to the auxiliary ramjet is equivalent to teaching the first engine is de-activated, and the remaining teaching of two main engines operate to ensure its flight to supersonic speeds, teaches performing … a supersonic cruise operation using the thrust obtained from just the remaining operating turbofan engines).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rudolph, Andre, and DUROV before him, to include in the combined supersonic jet aircraft of Rudolph and Andre after the first engine is de-activated, performing a supersonic climb operation and/or a supersonic cruise operation using the thrust obtained from just the remaining operating turbofan engines, as taught in the analogous art of DUROV.  One would have been motivated to do so, with a reasonable expectation of success to achieve large cruising supersonic flight speeds, as suggested in DUROV (See e.g., page 6 line 6).
Response to Arguments
Applicant’s arguments filed 02/07/2022 have been fully considered but are moot because due to the new ground of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Rudolph and Andre, will continue to be used to meet several of the claimed limitations.
On page 6 of the REMARKS Application argues “Thus, Rudolph fails to disclose at least the claimed at least three turbofan engines that are identical and configured to provide thrust to the supersonic jet aircraft to perform subsonic flight operations.”  Examiner respectfully disagrees.  As set forth in the rejection of claim 1 hereinabove, Rudolph teaches at least three turbofan engines that are the same, at least in, e.g., FIGS. 1-2 & 6-7 elements 30, and the at least three turbofan engines being configured to provide thrust to the supersonic jet aircraft to perform subsonic flight operations, at least in, e.g., column 4 lines 9-11, where take-off teaches subsonic flight operations.
On page 6 of the REMARKS Application also alleges and argues “In addition, Rudolph's engines 30/136/138 are auxiliary subsonic engines. Meaning, all of Rudolph's engines 30/136/138 only perform subsonic operations, and do not perform supersonic operations. On the other hand, two of the claimed turbofan engines provide thrust for subsonic flight operations and supersonic flight operations. Thus, Rudolph fails to disclose at least these features of independent claim 1.”  Examiner respectfully disagrees.  Rudolph discloses “In the particular embodiment shown herein, there are provided four supersonic engines 30 which are particularly designed to function in the combination of the present invention. Each engine 30 has in the preferred embodiment a supersonic inlet 31 which is capable of taking in air at supersonic speeds and reducing this air to subsonic velocity” in column 6 lines 62-67, which clearly teaches that engines 30 are supersonic engines.  
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim merely requires that at least three turbofan engines “be[ing] configured to” provide thrust and supersonic flight operations, not that they actually provide thrust and supersonic flight operations as set forth in claim 1.  Consequently, because claim 1 is an apparatus claim that positively recites “at least three turbofan engines,” and Rudolph teaches at least three turbofan engines, i.e., supersonic engines 30, the engines of Rudolph are “configured to” provide thrust and supersonic flight operations as set forth in claim 1.
On page 6 of the REMARKS Application also argues that “Andre fails to cure Rudolph's deficiencies. At most, Andre teaches an aircraft with inboard engines 5/6, outboard engines 7/8, and an engine management computer 55/56 that brings the outboard engines 7/8 to idling when the throttles 13/14 are not in the idling position. See Andre at paragraph [0039]. However, Andre does not disclose that two of the inboard and outboard engines 5-8 perform supersonic flight operations, and Andre's outboard engines 7/8 are not de-activated when subsonic flight operations are complete. Rather, Andre’s outboard engines 7/8 are brought to idle when the thrust reversers 9/10 of the inboard engine 5/6 are controlled to an active deployed position. See Andre at col. 4, lines 22-30.”  Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that two of the … engines … perform supersonic flight operations, and … engines … are not de-activated when subsonic flight operations are complete) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim merely requires that an engine management computer “configured to” command thrust from the first engine during the subsonic flight operations of the supersonic jet aircraft; and, (See e.g., FIGS. 4-5 elements 53-56 & 43; ¶s [0031], [0039], & [0041]), the FADEC computers of Andre are “configured to” perform the command and automatically de-activate functions as set forth in claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner did not rely on Andre to teach the limitations of perform supersonic flight operations nor de-activate when subsonic flight operations are complete.  Rather, Examiner relied on Andre, in combination with Rudolph to teach the features of automatically de-activate an engine when flight operations are complete, as recited in the rejection of claim 1 hereinabove in the instant Office Action.
Additionally, Examiner interprets the “idle” feature taught in Andre as equivalent to, and therefore teaches, the “de-activate” feature required in claim 1.  And, because Andre can idle, i.e., deactivate an engine at any speed (See e.g., ¶ [0014]), it can be considered to be “configured to” do so for any engine, including those stated in claim 1.  Similarly, because the computer in Andre is configured to automatically idle, i.e., deactivate an engine based on one condition (as recited in the rejection of claim 1 hereinabove in the instant Office Action), it can be 
On page 7 of the REMARKS Application also argues that “Accordingly, Andre's aircraft does not disclose at least three turbofan engines that are the same, the at least three turbofan engines being configured to provide thrust to the supersonic jet aircraft to perform subsonic flight operations and two of the at least three turbofan engines being configured to provide supersonic flight operations, as recited in claim 1. Thus, Rudolph and Andre, either alone or in combination, fail to disclose and would not have rendered obvious the above recited features in independent claim 1.”  Examiner respectfully disagrees for the reasons that have been discussed and set forth in detail hereinabove in this instant Response to Arguments section.
Consequently, independent claim 1, and its dependent claims 2-7 and 10-11 stand rejected as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/TERRI L FILOSI/
Examiner
Art Unit 3644
22 February 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644